Citation Nr: 0336512	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  96-29 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a disability manifested 
by right-sided pain.

Entitlement to service connection for a right nostril 
disability.

Entitlement to service connection for residuals of left 
forearm burn scars.

Entitlement to service connection for left breast cancer.

Entitlement to service connection for a right forearm 
disability.

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of facial trauma, 
residuals of dental trauma, a neck disability, migraine 
headaches, seizures, a jaw disability, a right eye 
disability, and post-traumatic stress disorder (PTSD).

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right shoulder disability, a 
right ankle disability, and a left elbow disability.

Entitlement to a compensable disability rating for a left 
thumb laceration scar.

Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from April 1960 to August 1967.

These matters were the subject of January 2001 United States 
Court of Appeals for Veterans Claims (Court) remand and a 
subsequent October 2001 Board of Veterans Appeals (Board) 
remand.  In the Board's 2001 remand, further evidentiary and 
procedural development was requested.  This development, to 
the extent possible, has been performed, and the appeals have 
been returned to the Board for further appellate review.

Since the veteran's voluminous records were transferred to 
the Board, however, the veteran has submitted a rather 
substantial amount of additional evidence in support of his 
claims.  He has not provided a waiver of initial Regional 
Office (RO) review of this new evidence.  In the absence of 
such a waiver, a remand is required for initial lower-level 
adjudicatory review.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003).  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the veteran in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should again review the record, 
including all evidence and argument 
received since the issuance of the 
September 2003 Supplemental Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part, although you have the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


